Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered May 8, 1985, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal is that the four "warm up” suits he allegedly stole were not properly admitted into evidence because a clear chain of custody was not established with respect to them. The defendant’s contention is without merit. At trial, the defense counsel consented to the admission of the suits into evidence. In any event, the identity of the evidence was adequately established. Those suits could not have been subject to material alterations which would not have been readily identifiable (see, People v McGee, 49 NY2d 48, 59-60, cert denied sub nom. Waters v New York, 446 US 942; People v Scott, 124 AD2d 684, 685). Moreover, they were identified by an employee of the store from which they were stolen (see, People v McGee, supra; People v Scott, supra). Bracken, J. P., Rubin, Rosenblatt and Miller, JJ., concur.